Citation Nr: 0715172	
Decision Date: 05/22/07    Archive Date: 06/01/07

DOCKET NO.  05-31 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a disorder manifested 
by blackouts.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1942 to January 
1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in December 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran's claim was then transferred 
back to Louisville, Kentucky, the veteran's local RO.  The 
Board has recharacterized the issue as noted on the title 
page to more appropriately reflect the issue on appeal. 

The Board notes that, in his January 2004 Notice of 
Disagreement (NOD), the veteran raised a new claim of 
entitlement to service connection for a disability of the 
ankles.  Such issue was referred to the RO in Louisville, 
Kentucky for appropriate action.  An October 2005 rating 
decision from the Louisville RO denied service connection for 
dermatitis of the ankles.  The evidence of record does not 
reflect that the veteran has submitted a NOD with this 
decision.  Therefore, this issue is not currently on appeal.  


FINDING OF FACT

The veteran is not shown to have a disorder manifested by 
blackouts as a result of service or any injury or disease 
developed therein. 


CONCLUSION OF LAW

A disorder manifested by blackouts was not incurred in or 
aggravated by the veteran's active duty military service.  
See 38 U.S.C.A. § 1131 (West 2002 & West. Supp. 2006); 38 
C.F.R. § 3.303 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duty to Notify and Assist

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002 & West Supp. 2006); 38 C.F.R. § 
3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

A letter dated October 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The October 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA.  See 
Pelegrini II, at 120-121.  The veteran was advised to submit 
evidence showing that he had a condition manifested by 
passing out which existed from his time in the military until 
the present.  Such evidence included service medical records, 
statements from persons who knew the veteran and service 
medical personnel, physical examination records, private 
medical records, pharmacy prescription records, and insurance 
examination reports.   

Further, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to grant 
his claim for service connection, but he was not provided 
with notice of the type of evidence to establish a disability 
rating or an effective date for the disability on appeal.  
Despite the inadequate notice provided to the veteran 
pertaining to disability ratings in service connection claims 
as well as effective dates, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  The Board concludes below that entitlement to 
service connection for a disorder manifested by blackouts is 
denied.  Thus, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot. 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The Board notes that the record includes medical evidence, 
including a past VA examination, and that a current 
examination is not needed in this case because the only 
evidence indicating the veteran "suffered an event, injury 
or disease in service" is his own lay statements.  In view 
of the objective evidence of record which was negative for 
any complaints or findings of a disorder manifested by 
blackouts in service, including a period of hospitalization 
referred to by the veteran, and that the first evidence 
referencing blackouts was more than fifty years after service 
without any reference to service, the Board finds the 
veteran's current assertions alone in the face of this 
objective evidence not credible, and thus do not trigger VA's 
duty to provide an examination.  See Caluza v. Brown, 7 Vet. 
App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996)  (in 
determining whether lay evidence is satisfactory the Board 
may properly consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the veteran).  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide a veteran with a 
medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  There is no 
reasonable possibility that a medical opinion would aid in 
substantiating the veteran's claim since it could not provide 
evidence of a past event. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The veteran contends that he was treated for passing out in 
December 1942 in Camp Polk, Louisiana while on active duty.  
He claims that he began passing out again in 1996 and, 
therefore, service connection is warranted for such 
disability.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. § 1131 (West 2002 & West Supp. 2006); 38 
C.F.R. § 3.303(a) (2006).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2006).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See 38 U.S.C.A. § 1112 (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.304 (2006).  See also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, unless clearly 
attributable to intercurrent causes, or (b) when a chronic 
disease is not present during service or where the diagnosis 
of chronicity may be legitimately questioned, evidence of 
continuity of symptomatology after discharge is required.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002 & West 
Supp. 2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  

The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of a disorder manifested 
by blackouts.  The veteran claims that he was hospitalized 
for approximately one month in December 1942 at an Army 
hospital in Camp Polk, Louisiana for passing out.  The Board 
notes that the veteran's service medical records contain 
evidence of hospitalization in Camp Polk, Louisiana.  These 
hospital records contain a detailed history concerning the 
veteran.  Indeed, no reference is made in these records that 
the veteran complained of having blackouts and no disorder 
causing blackouts was indicated to be present.  At the time, 
the veteran stated his main complaint was a tight feeling in 
his throat and a popping sound when he swallowed.     

The first evidence of record showing complaints of blackouts 
is the August 1998 VA examination, which references January 
1997 complaints of blacking out.  In November 1997, the 
veteran received a dual chamber pacemaker implantation after 
being diagnosed with a third degree atrioventricular block.  
At his August 1998 VA examination, the veteran stated that he 
had blackout spells for awhile prior to receiving the 
pacemaker, but he did not know when these spells began and 
did not remember having any treatment for these blackouts.  
There was no reference to any blackouts during service.  He 
also stated at this examination that he has not had any 
blackouts since he received the pacemaker.  In June 2003 VA 
treatment records, the veteran complained of dizziness and 
shortness of breath; however, he made no reference to 
blackouts.  The Board notes that post-service treatment 
records do not show a current diagnosis of a disorder 
manifested by blackouts.  Rather, such records indicate that 
the veteran claims his blackouts ceased upon implantation of 
the pacemaker.  In addition, the Board notes that the 
veteran's current claim and the evidence of record does not 
indicate that he had an atrioventricular blockage during 
service.  Therefore, the Board finds that this evidence 
weighs against a finding that he had a disorder manifested by 
blackouts that had its onset in service. 

Moreover, there is no competent medical evidence linking the 
veteran's claimed disorder manifested by blackouts to his 
active duty military service.  Rather, the evidence of a 
nexus or link is limited to his own statements.  This is not 
competent evidence since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Specifically, where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu, supra.  Absent 
competent evidence of a causal nexus between the veteran's 
claimed blackouts and service, he is not entitled to service 
connection.  

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his recollections of his health and 
treatment during service.  See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, the veteran's recollections are 
not persuasive in this instance.  The veteran states that he 
was hospitalized in December 1942 for blackouts.  As 
mentioned above, the December 1942 medical records show that 
the veteran was hospitalized but make no reference to any 
complaints of blackouts or passing out.  

The medical evidence does not reference complaints of 
blackouts until 1998 (over 50 years after service).  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  At that time, the veteran 
reported that he had begun blacking out prior to having his 
pacemaker implanted in 1997.  In reporting his blackouts, the 
veteran makes no reference to service.  This evidence weighs 
against his claim.  There is no competent medical evidence 
relating the claimed blackouts to the veteran's military 
service, nor is there evidence of any complaints made by the 
veteran until approximately 50 years after service.  As 
discussed above, the veteran is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training.  His current 
assertions are not persuasive, given the weight of objective 
evidence against his claim.  While the Board recognizes the 
veteran's sincere belief in his claim, there is no competent 
medical evidence showing that he has a disorder manifested by 
blackouts as a result of service.   

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a disorder manifested by blackouts.  
As such, that doctrine is not applicable in the instant 
appeal and his claim must be denied.  See 38 U.S.C.A. § 5107 
(West 2002 & West Supp. 2006).


ORDER

Entitlement to service connection for a disorder manifested 
by blackouts is denied. 



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


